Case 4:20-cv-12002-MFL-EAS ECF No. 15 filed 10/23/20             PageID.451    Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN


BESTWAY INFLATABLES &
MATERIAL CORP.,

        Plaintiff                                       Case No. 20-cv-12002
                                                        Hon. Matthew F. Leitman

v

JOHN/JANE DOE 1-10,

        Defendants.


                      ORDER GRANTING PLAINTIFF’S MOTION
                      FOR ALTERNATIVE SERVICE (ECF No. 14)

        THIS MATTER comes before the Court on the Motion for Alternative Service, filed

by Plaintiff BESTWAY INFLATABLES & MATERIAL CORP. (“Bestway”). (See Mot.,

ECF No. 14.) The Court having read Bestway’s Motion and Brief in Support, and being

fully advised in the premises:

        For the reasons explained in Bestway’s motion and supporting brief, THE COURT

FINDS THAT:

        A.      Defendants operated at least 10 websites that used one or more of Bestway’s

registered trademarks in a manner that, among other things, infringed on those marks.

        B.      Defendants are reasonably likely to be located in the United States, China,

Singapore, or Canada.

        C.      The Court has discretion to authorize alternative methods of service on

defendants located in the United States pursuant to Fed. R. Civ. P. 4(e)(1).


4845-7711-4060 v1 [81610-1078]
Case 4:20-cv-12002-MFL-EAS ECF No. 15 filed 10/23/20                PageID.452      Page 2 of 4




       D.      The Court has discretion to authorize alternative methods of service on

defendants located in China, Singapore, or Canada pursuant to Fed. R. Civ. P. 4(f)(3).

       E.      Defendants conduct business using e-commerce sites and utilize e-mail as a

significant part of their enterprise.

       F.      Despite reasonable and diligent efforts on the part of Plaintiff, Plaintiff is not

able to locate reliable addresses for the Defendants.

       G.      Service via e-mail is the method of service most likely to provide Defendants

with actual notice of this suit and to provide Defendants with an opportunity to respond.

       H.      Good cause exists to issue this Order.

       I.      The Court exercises its discretion by issuing this Order.

       THEREFORE, IT IS ORDERED THAT Bestway’s motion for alternative

service (ECF No. 14) is GRANTED. All papers, pleadings, motions, orders, and other

documents, including the Summons & Verified Complaint, may be served upon

Defendants via e-mail to the e-mail addresses listed on Schedule A. A copy of this Order

shall accompany any document served pursuant to this Order.

       IT IS SO ORDERED.


                                            s/Matthew F. Leitman
                                            MATTHEW F. LEITMAN
                                            UNITED STATES DISTRICT JUDGE

Dated: October 23, 2020




                                               2
Case 4:20-cv-12002-MFL-EAS ECF No. 15 filed 10/23/20          PageID.453     Page 3 of 4




       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 23, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           3
Case 4:20-cv-12002-MFL-EAS ECF No. 15 filed 10/23/20   PageID.454   Page 4 of 4




                               SCHEDULE A

   1.    seashop.space@outlook.com
   2.    nkioko5607@gmail.com
   3.    2719106806@qq.com
   4.    450135854@qq.com
   5.    510673072@qq.com
   6.    dosciesgl@gmail.com
   7.    1113143650@qq.com
   8.    Houstonlittle02@gmail.com
   9.    txmdqeqzz@gmail.com
   10.   Jiao77950253821@163.com
   11.   Alan3Electra@protonmail.com
   12.   Aqad1234@gmail.com
   13.   Rwxuj489@163.com
   14.   SloanHalimsP@aol.com
   15.   EstellaSilva30433@gmail.com
   16.   Weng62tongnaobao02@126.com
   17.   Carrie.jeff@list.ru
   18.   Renqiaochun1020@126.com




                                       4
